Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:

i) The prior arts of record fail to teach or reasonably suggest a transmission device, a transmission method, a reception device and a reception method as recited in claim(s) 1, 2, 3 and 4 as follow: 
 Claims 1 and 2:
 “processing circuitry configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16 to generate a transmission signal for transmission; and transmit the transmission signal,…”, in combination with the other limitations of the based claim.
Claims 3 and 4:
“processing circuitry configured to receive a transmission signal including an LDPC code; and decode the LDPC code with a code length N of 17280 bits and a coding rate r of 5/16, the LDPC code being obtained from the transmission signal that is generated based on LDPC coding being performed on a basis of a parity check matrix of the LDPC code,…”, in combination with the other limitations of the based claim.
 Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions. Thus, claims 1-4 are allowable over the prior arts of record.

ii) Claims 2 and 4 are now patent eligible under 35 USC 101.  (See applicant argument/remarks).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111